No Load Class April 30, 2009 Prospectus www.kineticsfunds.com The Internet Fund(WWWFX) The Global Fund(WWWEX) The Paradigm Fund(WWNPX) The Medical Fund(MEDRX) The Small Cap Opportunities Fund(KSCOX) The Market Opportunities Fund(KMKNX) The Water Infrastructure Fund(KWINX) The Multi-Disciplinary Fund(KMDNX) Each a series of Kinetics Mutual Funds, Inc. Kinetics Logo The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the Prospectus.Any representation to the contrary is a criminal offense. No Load Class Table of Contents Overview 1 The Internet Fund 3 The Global Fund 8 The Paradigm Fund 13 The Medical Fund 17 The Small Cap Opportunities Fund 22 The Market Opportunities Fund 26 The Water Infrastructure Fund 31 The Multi-Disciplinary Fund 36 Main Risks of Investing in Each of the Funds 40 Portfolio Holdings Information 45 Management of the Funds and the Portfolios 45 Valuation of Fund Shares 48 How to Purchase Shares 49 How to Redeem Shares 51 Exchange Privilege 54 Distributions and Taxes 54 Distribution of Shares 56 Unique Characteristics of Master/Feeder Structure 57 Counsel and Independent Registered Public Accounting Firm 58 Financial Highlight 59 No Load Class Kinetics Mutual Funds, Inc. This combined Prospectus discusses the No Load Class of eight series (each a “Fund” and collectively the “Funds”) of Kinetics Mutual Funds, Inc. (the “Company”).Unlike many other investment companies which directly acquire and manage their own portfolios of securities, each Fund seeks its investment objective by investing all of its investable assets in a corresponding portfolio series (each a “Portfolio” and collectively the “Portfolios”) of Kinetics Portfolios Trust (the “Trust”), a Delaware statutory trust (e.g., The Internet Fund invests all of its assets in The Internet Portfolio).Each Portfolio is an open-end, non-diversified investment company with investment objectives and strategies identical to those of each corresponding Fund.Investors should carefully consider this investment approach.For additional information regarding this investment structure, see “Unique Characteristics of Master/Feeder Fund Structure.” Prospectus This Prospectus provides vital information about each Fund.For your own benefit and protection, please read it before you invest, and keep it on hand for future reference. Investment Adviser Kinetics Asset Management, Inc. Minimum Initial Investment $2,500 April 30, 2009 OVERVIEW The Internet Fund(the “Internet Fund”) is a non-diversified fund that seeks to provide investors with long-term capital growth and secondarily with current income by investing all of its investable assets in the Internet Portfolio (the “Internet Portfolio”).The Internet Portfolio invests primarily in the equity securities of U.S. and foreign companies engaged in the Internet and Internet-related activities. The Global Fund(the “Global Fund”) is a non-diversified fund that seeks to provide investors with long-term capital growth by investing all of its investable assets in the Global Portfolio (the “Global Portfolio”).The Global Portfolio invests primarily in the equity securities of foreign companies that have the ability to facilitate an increase in the growth of their traditional business lines and secondarily in U.S. companies benefiting from international economic growth. The Paradigm Fund (the “Paradigm Fund”) is a non-diversified fund that seeks to provide investors with long-term capital growth by investing all of its investable assets in the Paradigm Portfolio (the “Paradigm Portfolio”).The Paradigm Portfolio invests primarily in the equity securities of U.S. and foreign companies that the Investment Adviser believes are undervalued, that have high returns on equity and that are well positioned to reduce their costs, extend the reach of their distribution channels and experience significant growth in assets or revenues.A fundamental principle is to regard the investments as representing fractional ownership in the underlying companies’ assets.The driver of appreciation for the classic value investor is a high return on equity, an intrinsic characteristic of the investment, not a reappraisal of the stock’s worth by the market, an external factor. The Medical Fund(the “Medical Fund”) is a non-diversified fund that seeks to provide investors with long-term capital growth by investing all of its investable assets in the Medical Portfolio (the “Medical Portfolio”).The Medical Portfolio invests primarily in the equity securities of U.S. and foreign companies engaged generally in the medical research, pharmaceutical treatments and related medical technology industries with a focus on companies engaged in cancer research and drug development. The Small Cap Opportunities Fund(the “Small Cap Fund”) is a non-diversified fund that seeks to provide investors with long-term capital growth by investing all of its investable assets in the Small Cap Opportunities Portfolio (the “Small Cap Portfolio”).The Small Cap Portfolio invests primarily in the equity securities of U.S. and foreign small capitalization companies that provide attractive valuation opportunities due to special situations such as little or no institutional ownership, short-term earnings shortfalls, lack of significant analyst coverage, stocks selling at or below book or replacement value, and price to earnings ratios that are less than one half of their projected growth rate. The Market Opportunities Fund(the “Market Opportunities Fund”) is a non-diversified fund that seeks to provide investors with long-term capital growth by investing all of its investable assets in the Market Opportunities Portfolio (the “Market Opportunities Portfolio”).The Market Opportunities Portfolio invests primarily in the equity securities of U.S. and foreign companies engaged in capital markets or related to capital markets or in the gaming industry. The Water Infrastructure Fund (the “Water Infrastructure Fund”) is a non-diversified fund that seeks to provide investors with long-term capital growth and secondarily with current income by investing all of its investable assets in the Water Infrastructure Portfolio (the “Water Infrastructure Portfolio”).The Water Infrastructure Portfolio invests primarily in securities issued by U.S. and foreign companies involved in water infrastructure and natural resources with a specific water theme and related activities. The Multi-Disciplinary Fund(the “Multi-Disciplinary Fund”) is a non-diversified fund that seeks to provide investors with total return, which is expected to include both income and capital appreciation, by investing all of its investable assets in the Multi-Disciplinary Portfolio (the “Multi-Disciplinary Portfolio”).The Multi-Disciplinary Portfolio utilizes a two-part investment strategy.The first component of the Multi-Disciplinary Portfolio is primarily a fixed-income portfolio.The second component of the Multi-Disciplinary Portfolio is a portfolio of various option strategies that may include short puts, covered calls, long calls and a variety of other derivatives.These strategies may result in the Multi-Disciplinary Portfolio holding equity securities. 1 The Statement of Additional Information (the “SAI”) contains more information about the Funds and the types of securities in which they may invest. Who May Want to Invest Each Fund (other than the Multi-Disciplinary Fund) may be appropriate for investors who: » wish to invest for the long-term; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to growth equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. The Multi-Disciplinary Fund may be appropriate for investors who: » wish to invest for the long-term; and » are comfortable with the risks described herein. 2 THE INTERNET FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Internet Fund is long-term growth of capital.The Internet Fund seeks to obtain current income as a secondary objective. Principal Investment Strategies The Internet Fund seeks to achieve its investment objective by investing all of its investable assets in the Internet Portfolio.Under normal circumstances, the Internet Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”)), of U.S. and foreign companies engaged in the Internet and Internet-related activities.The Internet Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Internet Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Investment Adviser believes that the Internet offers unique investment opportunities due to its ever-growing use and popularity among business and personal users alike.The Internet is a collection of connected computers that allows commercial and professional organizations, educational institutions, government agencies and consumers to communicate electronically, access and share information and conduct business around the world. Internet Portfolio securities will be selected by the Investment Adviser from companies that are engaged in the development of hardware, software and telecommunications solutions that enable the transaction of business on the Internet by individuals and companies engaged in private and commercial use of the Internet as well as companies that offer products and services primarily via the Internet.Accordingly, the Internet Portfolio seeks to invest in the equity securities of companies whose research and development efforts may result in higher stock values.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, they meet the Internet Portfolio’s investment criteria. Also, such companies’ core business may not be primarily Internet-related. Such companies include, but are not limited to, the following: » Content Developers: Companies that supply proprietary information and entertainment content, such as games, music, video, graphics and news, on the Internet. » Computer Hardware: Companies that develop and produce computer and network hardware such as modems, switchers and routers, and those that develop and manufacture workstations and personal communications systems used to access the Internet and provide Internet services. » Computer Software: Companies that produce, manufacture and develop tools to access the Internet, enable Internet users to enhance the speed, integrity and storage of data on the Internet, facilitate information distribution and gathering on the Internet, and secure Internet-based transactions. » Venture Capital: Companies that invest in pre-IPO and start-up stage companies with business models related to the Internet. » Internet Service Providers: Companies that provide users with access to the Internet. » Internet Portals: Companies that provide users with search-engine services to access various sites by category on the Internet. » Wireless/Broadband Access: Companies that provide the infrastructure to enable high-speed and wireless communication of data via the Internet. 3 » E-Commerce: Companies that derive a substantial portion of their revenue from sales of products and services conducted via the Internet. » Telecommunications: Companies that are primarily engaged in the development of the telecommunications transmission lines and software technologies that enhance the reach and bandwidth of Internet users. » Other Companies:Companies whose core business may not be primarily Internet-related include, but are not limited to, publishing and media companies. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and business model as well as its ability to grow and expand its activities via the Internet or achieve a competitive advantage in cost/profitability and brand image leveraging via use of the Internet.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.Furthermore, the Investment Adviser looks at the amount of capital a company currently expends on research and development.The Investment Adviser believes that dollars invested in research and development today frequently have significant bearing on future growth. The Internet Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Internet Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Internet Portfolio engages in a temporary defensive strategy, the Internet Portfolio and therefore, the Internet Fund, may not achieve its investment objective. Fund Structure The Internet Portfolio has an investment objective identical to that of the Internet Fund.The Internet Fund may withdraw its investment from the Internet Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Internet Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Internet Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Internet Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Internet Fund’s assets directly. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Internet Fund, and indirectly the Internet Portfolio, are listed below and could adversely affect the net asset value (“NAV”), total return and value of the Internet Fund, Internet Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Internet Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Internet Portfolio’s and therefore, the Internet Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Industry Concentration Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related securities will decline in price due to industry specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry specific market or economic developments. 4 » Internet Industry Specific Risks: Companies that conduct business on the Internet or derive a substantial portion of their revenues from Internet-related activities in general are subject to a rate of change in technology and competition which is generally higher than that of other industries. » Small and Medium-Size Company Risks: The Internet Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Internet Portfolio’s assets. » Foreign Securities Risks: The Internet Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Internet Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Internet Portfolio’s shares and therefore, the Internet Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Option Transaction Risks:Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Internet Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Internet Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Management Risk:There is no guarantee that the Internet Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Internet Fund, nor can it assure you that the market value of your investment will not decline. Performance of theInternet Fund The bar chart and table shown below illustrate the variability of the returns for the Internet Fund’s No Load Class.Both assume that all dividends and distributions are reinvested in the Fund.The bar chart indicates the risks of investing in the Internet Fund by showing the changes in the Internet Fund’s performance from year to year (on a calendar year basis).The table shows how the Internet Fund’s average annual returns, before and after taxes, compare with those of the S&P 500® Index and the NASDAQ Composite Index, both of which represent broad measures of market performance.The past performance of the Internet Fund’s No Load Class, before and after taxes, is not necessarily an indication of how the Internet Fund’s No Load Class or the Internet Portfolio will perform in the future. 5 The Internet Fund – No Load Class Calendar Year Returns as of 12/31 Best Quarter: 1999 Q1 93.07% Worst Quarter: 2000 Q2 -33.42% The Fund’s after-tax returns as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment. Average Annual Total Returns as of 12/31/2008 1 Year 5 Years 10 Years Since Inception(1) The Internet Fund (WWWFX)No Load(1) Return before taxes -42.24% -1.58% 3.23% 12.75% Return after taxes on distributions -42.28% -1.81% 3.10% 12.64% Return after taxes on distributions and sale of Fund shares(2) -27.44% -1.42% 2.75% 11.58% S&P 500® Index(3) -37.00% -2.19% -1.38% 3.73% NASDAQ Composite® Index(4) -40.54% -4.67% -3.24% 2.02% (1) The Internet Fund’s No Load Class shares commenced operations on October 21, 1996 and converted into a feeder fund of the Internet Portfolio on April28, 2000.The returns for the two indices in this column have been calculated since the October 21, 1996 inception date of the Internet Fund’s No Load Class shares. (2) The “Return after taxes on distributions and sale of Fund shares” may be higher than the other return figures because, when capital loss occurs on redemption of Fund shares, a tax deduction benefits the investor. (3) The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that is considered to represent U.S. stock market performance in general.The Index is not an investment product available for purchase and does not include any deduction for fees, expenses or taxes. (4) The NASDAQ Composite® Index is a broad-based capitalization-weighted index of all Nasdaq stocks.The Index does not include the reinvestment of dividends or deductions for fees, expenses or taxes. 6 Fees and Expenses of theInternet Fund As an investor, you pay certain fees and expenses if you buy and hold shares of the Internet Fund.These fees and expenses are described in the table below and are further explained in the example that follows. Fee Table(1) Shareholder Transaction Expenses(2) (fees paid directly from your investment) No Load Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None Maximum Sales Charge (Load) on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable) (3) 2.00% Exchange Fee(4) None Maximum Account Fee(5) None Annual Operating Expenses (expenses deducted from Fund assets) No Load Class Management Fees(6) 1.25% Distribution (Rule 12b-1) Fees None Other Expenses(7) 0.80% Shareholder Servicing Fees0.25% Other Operating Expenses 0.53% Acquired Fund Fees and Expenses(8)0.02% Total Annual Fund Operating Expenses(9) 2.05% (1) This fee table and the example below reflect the aggregate expenses of the Internet Fund and the Internet Portfolio. (2) You will be assessed a $15 fee for outgoing wire transfers and a $25 fee for returned checks and stop payment ordersbyU.S. Bancorp Fund Services, LLC, the Funds’ transfer agent (“Transfer Agent”).Please note that these feesare subject to change. (3) You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem or exchange your No Load Class shares 30 days or less after you purchase them.If this fee is imposed it will raise the expenses of your shares.Such fees, when imposed, are credited directly to the assets of the Fund to help defray any potential expenses to the Fund from short-term trading activities.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see “Redemption Fees” below for a list of the types of accounts and conditions under which this fee will not be assessed. (4) The Transfer Agent charges a $5 transaction fee to shareholder accounts for telephone exchanges between any two series of the Company.The Transfer Agent does not charge a transaction fee for written exchange requests. (5) IRA accounts are assessed a $15.00 annual fee. (6) The management fees paid by the Internet Fund reflect the proportionate share of fees allocated to the Internet Fund from the Internet Portfolio for investment advisory services. (7) “Other Expenses” are comprised of two sub-categories: “Shareholder Servicing Fees” and “Other Operating Expenses.”“Other Operating Expenses” include administration fees, transfer agency fees and all other ordinary operating expenses not listed above. (8) Acquired Fund Fees and Expenses (“AFFE”) represents the pro rata expenses indirectly incurred by the Fund as a result of investing its cash in unaffiliated money market funds that have their own expenses.Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets before expense reimbursement found in the “Financial Highlights” section of this Prospectus which reflects the Fund’s operating expenses and does not include AFFE.Without AFFE, the Fund’s Total Annual Fund Operating Expenses would have been 2.03%. (9) As of March 1, 2008, the Investment Adviser to the Internet Portfolio has voluntarily agreed to waive fees and reimburse expenses so that Total Annual Fund Operating Expenses do not exceed 1.89%.These waivers and reimbursements may be discontinued at any time. Example This Example is intended to help you compare the cost of investing in No Load Class shares of the Internet Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in No Load Class shares of the Internet Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% rate of return each year and that the Internet Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Internet Fund would be: 7 1 Year 3 Years 5 Years 10 Years No Load Class $208 $643 $1,103 $2,379 THE GLOBAL FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Global Fund is long-term growth of capital. Principal Investment Strategies The Global Fund seeks to achieve its investment objective by investing all of its investable assets in the Global Portfolio.Under normal circumstances, the Global Portfolio invests at least 65% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as ADRs, GDRs and IDRs) of foreign and U.S. companies listed on publicly traded exchanges in countries around the world.The Global Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Global Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Global Portfolio may also invest in participatory notes. Participatory notes (commonly known as “P-notes”) are derivative instruments used by investors to take positions in certain foreign securities. P-notes are generally issued by the associates of foreign-based foreign brokerages and domestic institutional brokerages. P-notes represent interests in securities listed on certain foreign exchanges, and thus present similar risks to investing directly in such securities. P-notes also expose investors to counterparty risk, which is the risk that the entity issuing the note may not be able to honor its financial commitments. The Global Portfolio securities selected by the Investment Adviser generally will be those of foreign companies that have the ability to facilitate an increase in the growth of their traditional business lines and those of U.S. companies that benefit from international economic growth.An increase in growth may occur by entry into new distribution channels, through an ability to leverage brand identity, and by improvement in the underlying cost/profitability dynamics of the business.Accordingly, the Global Portfolio seeks to invest in the equity securities of companies whose research and development efforts may result in higher stock values.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, the companies meet the Global Portfolio’s investment criteria.Such companies include, but are not limited to, the following: » Infrastructure:Companies that hold equity stakes in or are involved in building, owningor operating infrastructure assets including electric generation and transmission, airports, toll roads, railways, ports, etc. » Energy: Companies that explore for, finance, produce, market or distribute energy-oriented products and services, including oil and natural gas, coal and alternate energy sources. » Utilities:Companies and industries such as gas, electric and telephone. » Financial Services: Companies that engage in financial service transactions such as banking, credit cards and investment services. » Real Estate Development:Companies that provide commercial real estate property and services. » Business Services: Companies that provide business-to-business products and services. 8 » Healthcare: Companies and industries such as pharmaceuticals, healthcare services, contracting services, hospitals, medical devices, medical equipment, etc. » Media: Companies that provide print, broadcast, cable, satellite and web-based information and entertainment content. » Travel & Leisure: Companies that provide transportation and recreational services. » Retailers:Companies that sell retail products and services through traditional stores, catalogues, telemarketing, and web-sites. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and business model as well as its ability to grow and expand its activities or achieve a greater competitive advantage in cost/profitability and brand image leveraging.This evaluation by the Investment Adviser includes consideration of a company’s potential to maintain and grow long lived assets, while generating high returns on capital with operating predictability and transparency.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends. The Global Portfolio may invest up to 35% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Global Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Global Portfolio engages in a temporary defensive strategy, the Global Portfolio and, therefore, the Global Fund, may not achieve its investment objective. Fund Structure The Global Portfolio has an investment objective identical to that of the Global Fund.The Global Fund may withdraw its investment from the Global Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Global Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Global Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Global Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Global Fund’s assets directly. Principal Risks of Investment The Global Portfolio’s investments, including common stocks, have inherent risks that could cause you to lose money.The principal risks of investing in the Global Fund, and indirectly the Global Portfolio, are listed below and could adversely affect the NAV, total return and value of the Global Fund, Global Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Global Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Global Portfolio’s and therefore, the Global Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Small and Medium-Size Company Risks: The Global Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Global Portfolio’s assets. 9 » Foreign Securities Risks: The Global Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Global Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Global Portfolio’s shares and therefore, the Global Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Option Transaction Risks: Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Global Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Global Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Emerging Markets Risks:The risk that the securities markets of emerging countries are less liquid, are especially subject to greater price volatility, have smaller market capitalizations, have less government regulation and are not subject to as extensive and frequent accounting, financial and other reporting requirements as the securities markets of more developed countries as have historically been the case. » Derivatives Risks:The Global Portfolio’s investments in P-notes and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Global Portfolio. » Management Risk:There is no guarantee that the GlobalFund will meet its investment objective. The Investment Adviser does not guarantee the performance of the GlobalFund, nor can it assure you that the market value of your investment will not decline. Performance of theGlobal Fund The bar chart and table shown below illustrate the variability of the returns for the Global Fund’s No Load Class.Both assume that all dividends and distributions are reinvested in the Fund.The bar chart indicates the risks of investing in the Global Fund by showing the changes in the Global Fund’s performance from year to year (on a calendar year basis).The table shows how the Global Fund’s average annual returns, before and after taxes, compare with those of the MSCI EAFE Index which represents a broad measure of market performance.As of March 14, 2008, the Global Fund and the Global Portfolio, which were formerly known as the Internet Emerging Growth Fund and the Internet Emerging Growth Portfolio, respectively, changed to the investment strategy set forth in this Prospectus.The performance shown for the periods or portion of periods prior to March 14, 2008 represents performance of the Global Portfolio’s prior strategy to invest at least 80% of its net assets plus any borrowings for investment purposes in equity securities of small and medium-capitalization U.S. and foreign companies engaged in the Internet and Internet-related activities.The past performance of the Global Fund’s No Load Class, before and after taxes, is not necessarily an indication of how the Global Fund’s No Load Class or the Global Portfolio will perform in the future. 10 The Global Fund – No Load Class Calendar Year Returns as of 12/31 Best Quarter: 2003 Q2 16.93% Worst Quarter: 2000 Q4 -38.09% The Fund’s after-tax returns as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an IRA, the information on after-tax returns is not relevant to your investment. Average Annual Total Returns as of 12/31/2008 1 Year 5 Years Since Inception(1) The GlobalFund (WWWEX)No Load Return before taxes -50.72% -7.87% -12.94% Return after taxes on distributions -50.85% -8.72% -13.42% Return after taxes on distributions and sale of Fund shares(2) -32.71% -6.58% -9.87% MSCI EAFE Index(3) -45.09% -0.81% -3.84% (1) The GlobalFund’s No Load Class shares commenced operations on December 31, 1999 and converted into a feeder fund of the Global Portfolio on April 28, 2000.The return for the index in this column has been calculated since the December 31, 1999 inception date of the Global Fund’s No Load Class shares. (2) The “Return after taxes on distributions and sale of Fund shares” may be higher than the other return figures because, when capital loss occurs on redemption of Fund shares, a tax deduction benefits the investor. (3) The MSCI EAFE Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the US & Canada.As of June 2007, the MSCI EAFE Index consisted of the following 21 developed market country indices: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, and the United Kingdom. 11 Fees and Expenses of theGlobal Fund As an investor, you pay certain fees and expenses if you buy and hold shares of the Global Fund.These fees and expenses are described in the table below and are further explained in the example that follows. Fee Table(1) Shareholder Transaction Expenses(2) (fees paid directly from your investment) No Load Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None Maximum Sales Charge (Load) on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable) (3) 2.00% Exchange Fee(4) None Maximum Account Fee(5) None Annual Fund Operating Expenses (expenses deducted from Fund assets) No Load Class Management Fees(6) 1.25% Distribution (Rule 12b-1) Fees None Other Expenses(7) 4.74% Shareholder Servicing Fees0.25% Other Operating Expenses4.49% Total Annual Fund Operating Expenses(8) 5.99% (1) This fee table and the example below reflect the aggregate expenses of the GlobalFund and the GlobalPortfolio. (2) You will be assessed a $15 fee for outgoing wire transfers, and a $25 fee for returned checks and stop payment ordersby the Transfer Agent.Please note that these feesare subject to change. (3) You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem or exchange your No Load Class shares 30 days or less after you purchase them.If this fee is imposed it will raise the expenses of your shares.Such fees, when imposed, are credited directly to the assets of the Global Fund to help defray any potential expenses to the Fund from short-term trading activities.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see “Redemption Fees” below for a list of the types of accounts and conditions under which this fee will not be assessed. (4) The Transfer Agent charges a $5 transaction fee to shareholder accounts for telephone exchanges between any two series of the Company.The Transfer Agent does not charge a transaction fee for written exchange requests. (5) IRA accounts are assessed a $15.00 annual fee. (6) The management fees paid by the Global Fund reflect the proportionate share of fees allocated to the Global Fund from the Global Portfolio for investment advisory services. (7) “Other Expenses” are comprised of two sub-categories: “Shareholder Servicing Fees” and “Other Operating Expenses.”“Other Operating Expenses” include administration fees, transfer agency fees and all other ordinary operating expenses not listed above.“Other Operating Expenses” also includes AFFE incurred by the Fund as a result of its investment in any money market fund or other investment company.For the fiscal year ended December 31, 2008, the Fund incurred AFFE totaling less than 0.01% of the Fund’s average daily net assets. (8) As of March 1, 2008, the Investment Adviser to the Global Portfolio has voluntarily agreed to waive fees and reimburse expenses so that Total Annual Fund Operating Expenses do not exceed 1.39%.These waivers and reimbursements may be discontinued at any time. Example This Example is intended to help you compare the cost of investing in No Load Class shares of the Global Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in No Load Class shares of the Global Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% rate of return each year and that the Global Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Global Fund would be: 1 Year 3 Years 5 Years 10 Years No Load Class $596 $1,770 $2,922 $5,702 12 THE PARADIGM FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Paradigm Fund is long-term growth of capital. Principal Investment Strategies The Paradigm Fund seeks to achieve its investment objective by investing all of its investable assets in the Paradigm Portfolio.Under normal circumstances, the Paradigm Portfolio invests at least 65% of its net assets in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as ADRs, GDRs and IDRs) of U.S. and foreign companies.The Paradigm Portfolio will invest in companies that the Investment Adviser believes are undervalued, that have high returns on equity and that are well positioned to reduce their costs, extend the reach of their distribution channels and experience significant growth in their assets or revenues.A fundamental principle is to regard the investments as representing fractional ownership in the underlying companies’ assets.The driver of appreciation for the classic value investor is a high return on equity, an intrinsic characteristic of the investment, not a reappraisal of the stock’s worth by the market, an external factor.The Paradigm Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Paradigm Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. Paradigm Portfolio securities will be selected by the Investment Adviser from companies that are engaged in various industries that will facilitate an increase in the growth of traditional business lines, entry into new distribution channels, an ability to leverage brand identity, and an improvement in the underlying cost/profitability dynamics of the business.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, these companies meet the Paradigm Portfolio’s investment criteria.Accordingly, the Paradigm Portfolio seeks to invest in the equity securities of companies whose research and development efforts may result in higher stock values.Such companies include, but are not limited to, the following: » Retailers: Companies that sell retail products and services through traditional stores, catalogues, telemarketing, and web-sites. » Media: Companies that provide print, broadcast, cable, satellite and web-based information and entertainment content. » Financial Services: Companies that engage in financial service transactions such as banking, credit cards and investment services. » Real Estate Development: Companies that provide commercial real estate property and services. » Business Services: Companies that provide business-to-business products and services. » Travel & Leisure: Companies that provide transportation and recreational services. » Utilities: Companies and industries such as gas, electric and telephone. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and traditional business lines as well as its ability to expand its activities or achieve competitive advantage in cost/profitability and brand image leveraging.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends. The Paradigm Portfolio may invest up to 35% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. 13 Temporary Investments To respond to adverse market, economic, political or other conditions, the Paradigm Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Paradigm Portfolio engages in a temporary defensive strategy, the Paradigm Portfolio and therefore, the Paradigm Fund, may not achieve its investment objective. Fund Structure The Paradigm Portfolio has an investment objective identical to that of the Paradigm Fund.The Paradigm Fund may withdraw its investment from the Paradigm Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Paradigm Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Paradigm Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Paradigm Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Paradigm Fund’s assets directly. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Paradigm Fund, and indirectly the Paradigm Portfolio, are listed below and could adversely affect the NAV, total return and value of the Paradigm Fund, Paradigm Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Paradigm Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Paradigm Portfolio’s and therefore, the Paradigm Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Industry Concentration Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related securities will decline in price due to industry specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry specific market or economic developments. » Small and Medium-Size Company Risks: The Paradigm Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Paradigm Portfolio’s assets. » Foreign Securities Risks: The Paradigm Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Paradigm Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Paradigm Portfolio’s shares and therefore, the Paradigm Fund’s shares, more than shares of a diversified mutual fund that holds more investments. 14 » Option Transaction Risks:Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Paradigm Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Paradigm Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Management Risk:There is no guarantee that the ParadigmFund will meet its investment objective. The Investment Adviser does not guarantee the performance of the ParadigmFund, nor can it assure you that the market value of your investment will not decline. Performance of theParadigm Fund The bar chart and table shown below illustrate the variability of the returns for the Paradigm Fund’s No Load Class.Both assume that all dividends and distributions are reinvested in the Fund.The bar chart indicates the risks of investing in the Paradigm Fund by showing the changes in the Paradigm Fund’s performance from year to year (on a calendar year basis).The table shows how the Paradigm Fund’s average annual returns, before and after taxes, compare with those of the S&P 500® Index and the NASDAQ Composite® Index, both of which represent broad measures of market performance.The past performance of the Paradigm Fund’s No Load Class, before and after taxes, is not necessarily an indication of how the Paradigm Fund’s No Load Class or the Paradigm Portfolio will perform in the future. The Paradigm Fund – No Load Class Calendar Year Returns as of 12/31 Best Quarter: 2003 Q2 20.63% Worst Quarter: 2008 Q4 -29.00% 15 The Fund’s after-tax returns as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an IRA, the information on after-tax returns is not relevant to your investment. Average Annual Total Returns as of 12/31/2008 1 Year 5 Years Since Inception(1) The Paradigm Fund (WWNPX)No Load Return before taxes -53.17% 0.36% 4.78% Return after taxes on distributions -53.21% 0.15% 4.65% Return after taxes on distributions and sale of Fund shares(2) -34.51% 0.30% 4.16% S&P 500® Index(3) -37.00% -2.19% -3.60% NASDAQ Composite® Index (4) -40.54% -4.67% -10.00% (1) The Paradigm Fund’s No Load Class shares commenced operations on December 31, 1999 and converted into a feeder fund of the Paradigm Portfolio on April 28, 2000.The returns for the two indices in this column have been calculated since the December 31, 1999 inception date of the Paradigm Fund’s No Load Class shares. (2) The “Return after taxes on distributions and sale of Fund shares” may be higher than the other return figures because, when capital loss occurs on redemption of Fund shares, a tax deduction benefits the investor. (3) The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that is considered to represent U.S. stock market performance in general.The Index is not an investment product available for purchase and does not include any deduction for fees, expenses or taxes. (4) The NASDAQ Composite® Index is a broad-based capitalization-weighted index of all Nasdaq stocks.The Index does not include the reinvestment of dividends or deductions for fees, expenses or taxes. Fees and Expenses of the Paradigm Fund As an investor, you pay certain fees and expenses if you buy and hold shares of the Paradigm Fund.These fees and expenses are described in the table below and are further explained in the example that follows. Fee Table(1) Shareholder Transaction Expenses(2) (fees paid directly from your investment) No Load Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None Maximum Sales Charge (Load) on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable) (3) 2.00% Exchange Fee(4) None Maximum Account Fee(5) None Annual Operating Expenses (expenses deducted from Fund assets) No Load Class Management Fees(6) 1.25% Distribution (Rule 12b-1) Fees None Other Expenses(7) 0.48% Shareholder Servicing Fees0.25% Other Operating Expenses0.23% Total Annual Fund Operating Expenses(8) 1.73% (1) This fee table and example below reflect the aggregate expenses of the Paradigm Fund and the Paradigm Portfolio. (2) You will be assessed a $15 fee for outgoing wire transfers, and a $25 fee for returned checks and stop payment ordersby the Transfer Agent.Please note that these fees are subject to change. (3) You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem or exchange your No Load Class shares 30 days or less after you purchase them.If this fee is imposed it will raise the expenses of your shares.Such fees, when imposed, are credited directly to the assets of the Fund to help defray any potential expenses to the Fund from short-term trading activities.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see “Redemption Fees” below for a list of the types of accounts and conditions under which this fee will not be assessed. 16 (4) The Transfer Agent charges a $5 transaction fee to shareholder accounts for telephone exchanges between any two series of the Company.The Transfer Agent does not charge a transaction fee for written exchange requests. (5) IRA accounts are assessed a $15.00 annual fee. (6) The management fees paid by the Paradigm Fund reflect the proportionate share of fees allocated to the Paradigm Fund from the Paradigm Portfolio for investment advisory services. (7) “Other Expenses” are comprised of two sub-categories: “Shareholder Servicing Fees” and “Other Operating Expenses.”“Other Operating Expenses” include administration fees, transfer agency fees and all other ordinary operating expenses not listed above.“Other Operating Expenses” also includes AFFE incurred by the Fund as a result of its investment in any money market fund or other investment company.For the fiscal year ended December 31, 2008, the Fund incurred AFFE totaling less than 0.01% of the Fund’s average daily net assets. (8) As of March 1, 2008, the Investment Adviser to the Paradigm Portfolio has voluntarily agreed to waive fees and reimburse expenses so that Total Annual Fund Operating Expenses do not exceed 1.64%.These waivers and reimbursements may be discontinued at any time. Example This Example is intended to help you compare the cost of investing in No Load Class shares of the Paradigm Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in No Load Class shares of the Paradigm Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% rate of return each year and that the Paradigm Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Paradigm Fund would be: 1 Year 3 Years 5 Years 10 Years No Load Class $176 $545 $939 $2,041 THE MEDICAL FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Medical Fund is long-term growth of capital. Principal Investment Strategies The Medical Fund seeks to achieve its investment objective by investing all of its investable assets in the Medical Portfolio.Under normal circumstances, the Medical Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as ADRs, GDRs and IDRs) of U.S. and foreign companies engaged in the medical research, pharmaceutical and technology industries and related medical technology industries, generally, with an emphasis toward companies engaged in cancer research and drug development.The Medical Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Medical Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Medical Portfolio’s Investment Adviser believes that favorable investment opportunities are available through companies that are developing technology, products, and/or services for cancer research and treatment and related medical activities.Accordingly, the Medical Portfolio seeks to invest in the equity securities of companies whose research and development efforts may result in higher stock values. Medical Portfolio securities will be selectedby the Investment Adviser from companies that are engaged in the medical industry generally, including, among others, companies engaged in cancer research and treatment, biopharmaceutical research and the development of medical instruments for therapeutic purposes.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, the companies meet the Medical Portfolio’s investment criteria.Such companies include, but are not limited to, the following: 17 » Pharmaceutical Development: Companies that develop drugs and medications for the treatment and prevention of cancer and other disease. » Surgical and Medical Instrument Manufacturers and Developers: Companies that produce, manufacture and develop the tools used by health care providers in the delivery of medical care and procedures for the treatment of cancer and other diseases. » Pharmaceutical Manufacturers: Companies that primarily engage in the mass production of existing drugs and medicines including drugs and medicines for the treatment of cancer and other diseases. » Biotech & Medical Research: Companies that primarily research and develop new methods and procedures in the provision of health care related services for the treatment of cancer and other diseases. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and the resources that it currently expends on research and development, looking for a significant percentage, or large amount, of capital invested into research and treatment of cancer and other diseases.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.The Investment Adviser also looks at the amount of capital a company spends on research and development because the Investment Adviser believes that such expenditures frequently have significant bearing on future growth. The Medical Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Medical Portfolio may invest up to 100% of its assets in the types of high quality,U.S. short-term debt securities and money market instrumentsdescribed above.To the extent that the Medical Portfolio engages in a temporary defensive strategy, the Medical Portfolio and therefore, the Medical Fund, may not achieve its investment objective. Fund Structure The Medical Portfolio has an investment objective identical to that of the Medical Fund.The Medical Fund may withdraw its investment from the Medical Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Medical Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Medical Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Medical Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Medical Fund’s assets directly. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Medical Fund, and indirectly the Medical Portfolio, are listed below and could adversely affect the NAV, total return and value of the Medical Fund, the Medical Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Medical Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Medical Portfolio’s and therefore, the Medical Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. 18 » Industry Concentration Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related securities will decline in price due to industry-specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry-specific market or economic developments. » Specific Risks of the Medical Industry: Medical and pharmaceutical-related companies in general are subject to the rate of change in technology, which is generally higher than that of other industries.Similarly, cancer research-related industries use many products and services of companies engaged in medical and pharmaceutical related activities and are also subject to relatively high risks of rapid obsolescence caused by progressive scientific and technological advances.Further, the medical research and development industry is subject to strict regulatory scrutiny and ongoing legislative action. » Small and Medium-Size Company Risks: The Medical Portfolio may invest in the stocks of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Medical Portfolio’s assets. » Foreign Securities Risks: The Medical Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Medical Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Medical Portfolio’s shares, and therefore, the Medical Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Option Transaction Risks:Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Medical Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Medical Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Management Risk:There is no guarantee that the MedicalFund will meet its investment objective. The Investment Adviser does not guarantee the performance of the MedicalFund, nor can it assure you that the market value of your investment will not decline. 19 Performance of theMedical Fund The bar chart and table shown below illustrate the variability of the returns for the Medical Fund’s No Load Class.Both assume that all dividends and distributions are reinvested in the Fund.The bar chart indicates the risks of investing in the Medical Fund by showing the changes in the Medical Fund’s performance from year to year (on a calendar year basis).The table shows how the Medical Fund’s average annual returns, before and after taxes, compare with those of the S&P 500® Index and the NASDAQ Composite® Index, both of which represent broad measures of market performance.The past performance of the Medical Fund’s No Load Class, before and after taxes, is not necessarily an indication of how the Medical Fund’s No Load Class or the Medical Portfolio will perform in the future. The Medical Fund – No Load Class Calendar Year Returns as of 12/31 Best Quarter: 2000 Q1 26.57% Worst Quarter: 2002 Q2 -19.65% The Fund’s after-tax returns as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an IRA, the information on after-tax returns is not relevant to your investment. Average Annual Total Returns as of 12/31/2008 1 Year 5 Years Since Inception(1) The Medical Fund (MEDRX) No Load Return before taxes -20.42% 2.30% 6.36% Return after taxes on distributions -20.83% 1.86% 6.09% Return after taxes on distributions and sale of Fund shares(2) -12.73% 2.00% 5.59% S&P 500® Index(3) -37.00% -2.19% -2.05% NASDAQ Composite® Index(4) -40.54% -4.67% -5.82% (1) The Medical Fund’s No Load Class shares commenced operations on September 30, 1999 and converted into a feeder fund of the Medical Portfolio on April28, 2000.The returns for the two indices in this column have been calculated since the September 30, 1999 inception date for the Medical Fund’s No Load Class shares. 20 (2) The “Return after taxes on distributions and sale of Fund shares” may be higher than the other return figures because, when capital loss occurs on redemption of Fund shares, a tax deduction benefits the investor. (3) The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that is considered to represent U.S. stock market performance in general.The Index is not an investment product available for purchase and does note include any deduction for fees, expenses or taxes. (4) The NASDAQ Composite® Index is a broad-based capitalization-weighted index of all Nasdaq stocks.The Index does not include the reinvestment of dividends or deductions for fees, expenses or taxes. Fees and Expenses of theMedical Fund As an investor, you pay certain fees and expenses if you buy and hold shares of the Medical Fund.These fees and expenses are described in the table below and are further explained in the example that follows. Fee Table(1) Shareholder Transaction Expenses(2) (fees paid directly from your investment) No Load Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None Maximum Sales Charge (Load) on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable)(3) 2.00% Exchange Fee(4) None Maximum Account Fee(5) None Annual Operating Expenses (expenses deducted from Fund assets) No Load Class Management Fees(6) 1.25% Distribution (Rule 12b-1) Fees None Other Expenses(7) 1.02% Shareholder Servicing Fees0.25% Other Operating Expenses0.77% Total Annual Fund Operating Expenses(8) 2.27% (1) This fee table and example below reflect the aggregate expenses of the Medical Fund and the Medical Portfolio. (2) You will be assessed a $15 fee for outgoing wire transfers, and a $25 fee for returned checks and stop payment ordersby the Transfer Agent.Please note that these feesare subject to change. (3) You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem or exchange your No Load Class shares 30 days or less after you purchase them.If this fee is imposed it will raise the expenses of your shares.Such fees, when imposed, are credited directly to the assets of the Fund to help defray any potential expenses to the Fund from short-term trading activities.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see “Redemption Fees” below for a list of the types of accounts and conditions under which this fee will not be assessed. (4) The Transfer Agent charges a $5 transaction fee to shareholder accounts for telephone exchanges between any two series of the Company.The Transfer Agent does not charge a transaction fee for written exchange requests. (5) IRA accounts are assessed a $15.00 annual fee. (6) The management fees paid by the Medical Fund reflect the proportionate share of fees allocated to the Medical Fund from the Medical Portfolio for investment advisory services. (7) “Other Expenses” are comprised of two sub-categories: “Shareholder Servicing Fees” and “Other Operating Expenses.”“Other Operating Expenses” include administration fees, transfer agency fees and all other ordinary operating expenses not listed above.“Other Operating Expenses” also includes AFFE incurred by the Fund as a result of its investment in any money market fund or other investment company.For the fiscal year ended December 31, 2008, the Fund incurred AFFE totaling less than 0.01% of the Fund’s average daily net assets. (8) As of March 1, 2008, the Investment Adviser to the Medical Portfolio has voluntarily agreed to waive fees and reimburse expenses so that Total Annual Fund Operating Expenses do not exceed 1.39%.These waivers and reimbursements may be discontinued at any time. 21 Example This Example is intended to help you compare the cost of investing in No Load Class shares of the Medical Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in No Load Class shares of the Medical Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% rate of return each year and that the Medical Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Medical Fund would be: 1 Year 3 Years 5 Years 10 Years No Load Class $230 $709 $1,215 $2,605 THE SMALL CAP OPPORTUNITIES FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Small Cap Fund is long-term growth of capital. Principal Investment Strategies The Small Cap Fund seeks to achieve its investment objective by investing all of its investable assets in the Small Cap Portfolio.Under normal circumstances, the Small Cap Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as ADRs GDRs and IDRs) of U.S. and foreign small capitalization companies that provide attractive valuation opportunities.The Small Cap Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Small Cap Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Small Cap Portfolio’s Investment Adviser considers small cap companies to be those that have a market capitalization of less than $3 billion.The Investment Adviser believes that favorable investment opportunities are available through companies that exhibit a number of the following characteristics: have little or no institutional ownership, have had short-term earnings shortfalls, have had a recent IPO but have not attracted significant analyst coverage, are selling at or below book or replacement value, and have price to earnings ratios that are less than one half of their projected growth rate. Small Cap Portfolio securities will be selected from companies that are engaged in a number of industries if, in the Investment Adviser’s opinion, the companies meet the Small Cap Portfolio’s investment criteria.Such companies include, but are not limited to the following: » Media: Companies that provide print, broadcast, cable, satellite and web-based information and entertainment content. » Financial Services: Companies that engage in financial service transactions such as banking, credit cards and investment services. » Retailers: Companies that sell retail products and services through traditional stores, catalogues, telemarketing, and web-sites. » Manufacturing and Consumer Products: Companies that manufacture and distribute products to retail outlets. » Utilities: Companies and industries such as gas, electric and telephone. 22 The Investment Adviser considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.The Investment Adviser also looks at the amount of capital a company spends on research and development. The Small Cap Portfolio may invest up to 20% of its assets in high quality,U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Small Cap Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Small Cap Portfolio engages in a temporary defensive strategy, the Small Cap Portfolio and therefore, the Small Cap Fund, may not achieve its investment objective. Fund Structure The Small Cap Portfolio has an investment objective identical to that of the Small Cap Fund.The Small Cap Fund may withdraw its investment from the Small Cap Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Small Cap Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Small Cap Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Small Cap Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Small Cap Fund’s assets directly. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Small Cap Fund, and indirectly the Small Cap Portfolio, are listed below and could adversely affect the NAV, total return and value of the Small Cap Fund, the Small Cap Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Small Cap Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Small Cap Portfolio’s and therefore, the Small Cap Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Small Company Risks: The Small Cap Portfolio primarily invests in the stocks of small-size companies. Small-size companies often have narrower markets and more limited managerial and financial resources than larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Small Cap Portfolio’s assets. » Foreign Securities Risks: The Small Cap Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Small Cap Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Small Cap Portfolio’s shares, and therefore, the Small Cap Fund’s shares, more than shares of a diversified mutual fund that holds more investments. 23 » Option Transaction Risks:Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Small Cap Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Small Cap Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Management Risk:There is no guarantee that the Small CapFund will meet its investment objective.The Investment Adviser does not guarantee the performance of the Small CapFund, nor can it assure you that the market value of your investment will not decline. Performance of theSmallCapFund The bar chart and table shown below illustrate the variability of the returns for the Small Cap Fund’s No Load Class.Both assume that all dividends and distributions are reinvested in the Fund.The bar chart indicates the risks of investing in the Small Cap Fund by showing the changes in the Small Cap Fund’s performance from year to year (on a calendar year basis).The table shows how the Small Cap Fund’s average annual returns, before and after taxes, compare with those of the S&P 500® Index and the NASDAQ Composite® Index, both of which represent broad measures of market performance.The past performance of the Small Cap Fund’s No Load Class, before and after taxes, is not necessarily an indication of how the Small Cap Fund’s No Load Class or the Small Cap Portfolio will perform in the future. The Small Cap Fund – No Load Class Calendar Year Returns as of 12/31 Best Quarter: 2003 Q2 16.70% Worst Quarter: 2008 Q4 -29.94% 24 The Fund’s after-tax returns as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an IRA, the information on after-tax returns is not relevant to your investment. Average Annual Total Returns as of 12/31/2008 1 Year 5 Years Since Inception(1) The Small Cap Opportunities Fund (KSCOX) No Load Return before taxes -57.88% -3.15% 4.19% Return after taxes on distributions -58.01% -3.47% 3.93% Return after taxes on distributions and sale of Fund shares(2) -37.45% -2.71% 3.56% S&P 500® Index(3) -37.00% -2.19% -3.62% NASDAQ Composite® Index(4) -40.54% -4.67% -11.50% (1) The Small Cap Fund’s No Load Class shares commenced operations on March 20, 2000, and converted to a feeder fund of the Small Cap Portfolio on April 28, 2000.The returns for the two indices in this column have been calculated since the March 20, 2000 inception date of the Small Cap Fund’s No Load Class shares. (2) The “Return after taxes on distributions and sale of Fund shares” may be higher than the other return figures because, when capital loss occurs on redemption of Fund shares, a tax deduction benefits the investor. (3) The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that is considered to represent U.S. stock market performance in general.The Index is not an investment product available for purchase and does not include any deduction for fees, expenses or taxes. (4) The NASDAQ Composite® Index is a broad-based capitalization-weighted index of all Nasdaq stocks.The Index does not include the reinvestment of dividends or deductions for fees, expenses or taxes. Fees and Expenses of theSmall CapFund As an investor, you pay certain fees and expenses if you buy and hold shares of the Small Cap Fund.These fees and expenses are described in the table below and are further explained in the example that follows. Fee Table(1) Shareholder Transaction Expenses(2) (fees paid directly from your investment) No Load Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None Maximum Sales Charge (Load) on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable) (3) 2.00% Exchange Fee(4) None Maximum Account Fee(5) None Annual Operating Expenses (expenses deducted from Fund assets) No Load Class Management Fees(6) 1.25% Distribution (Rule 12b-1) Fees None Other Expenses(7) 0.54% Shareholder Servicing Fees0.25% Other Operating Expenses0.29% Total Annual Fund Operating Expenses(8) 1.79% (1) This fee table and example below reflect the aggregate expenses of the Small Cap Fund and the Small Cap Portfolio. (2) You will be assessed a $15 fee for outgoing wire transfers, and a $25 fee for returned checks and stop payment ordersby the Transfer Agent.Please note that these feesare subject to change. (3) You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem or exchange your No Load Class shares 30 days or less after you purchase them.If this fee is imposed it will raise the expenses of your shares.Such fees, when imposed, are credited directly to the assets of the Fund to help defray any potential expenses to the Fund from short-term trading activities.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see “Redemption Fees” below for a list of the types of accounts and conditions under which this fee will not be assessed. 25 (4) The Transfer Agent charges a $5 transaction fee to shareholder accounts for telephone exchanges between any two series of the Company.The Transfer Agent does not charge a transaction fee for written exchange requests. (5) IRA accounts are assessed a $15.00 annual fee. (6) The management fees paid by the Small Cap Fund reflect the proportionate share of fees allocated to the Small Cap Fund from the Small Cap Portfolio for investment advisory services. (7) “Other Expenses” are comprised of two sub-categories: “Shareholder Servicing Fees” and “Other Operating Expenses.”“Other Operating Expenses” include administration fees, transfer agency fees and all other ordinary operating expenses not listed above.“Other Operating Expenses” also includes AFFE incurred by the Fund as a result of its investment in any money market fund or other investment company.For the fiscal year ended December 31, 2008, the Fund incurred AFFE totaling less than 0.01% of the Fund’s average daily net assets. (8) As of March 1, 2008, the Investment Adviser to the Small Cap Portfolio has voluntarily agreed to waive fees and reimburse expenses so that Total Annual Fund Operating Expenses do not exceed 1.64%.These waivers and reimbursements may be discontinued at any time. Example This Example is intended to help you compare the cost of investing in No Load Class shares of the Small Cap Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in No Load Class shares of the Small Cap Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% rate of return each year and that the Small Cap Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Small Cap Fund would be: 1 Year 3 Years 5 Years 10 Years No Load Class $182 $563 $970 $2,105 THE MARKET OPPORTUNITIES FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Market Opportunities Fund is long-term growth of capital. Principal Investment Strategies The Market Opportunities Fund seeks to achieve its investment objective by investing all of its investable assets in the Market Opportunities Portfolio.Under normal circumstances, the Market Opportunities Portfolio invests at least 65% of its net assets in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as ADRs, GDRs, and IDRs) of U.S. and foreign companies involved in capital markets or related to capital markets, as well as companies involved in the gaming industry.Capital market companies include companies that are engaged in or derive a substantial portion of their revenue from activities with a publicly traded securities exchange, such as equity exchanges and commodity exchanges, including but not limited to clearing firms and brokerage houses.The Market Opportunities Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Market Opportunities Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Market Opportunities Portfolio securities will be selected by the Investment Adviser from companies that are engaged in public exchanges, as well as derivative exchanges and companies that derive at least 20% of their revenue from such exchanges or from the gaming industry.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, these companies meet the Market Opportunities Portfolio’s investment criteria.Such companies include, but are not limited to, the following: 26 » Exchanges:Companies that are organized as public exchanges where debt and equity securities are traded, including derivative exchanges. » Financial Services: Companies that engage in financial service transactions relating to capital markets such as banking, credit cards and investment services. » Business Services: Companies that provide business-to-business products and services involving capital markets or the gaming industry. » Gaming: Companies engaged in casino entertainment, including casino resorts and other leisure activities. Although the Market Opportunities Portfolio intends to focus its investments in the capital markets and gaming sectors, the Market Opportunities Portfolio may also purchase the securities of companies such as auction houses and payroll and other processing companies, that, due to the fixed costs of their operations, benefit from an increase in the volume of sales/transactions. The Investment Adviser selects portfolio securities by evaluating a company’s balance sheets, corporate revenues, earnings and dividends. The Market Opportunities Portfolio may invest up to 35% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Market Opportunities Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Market Opportunities Portfolio engages in a temporary defensive strategy, the Market Opportunities Portfolio and therefore, the Market Opportunities Fund, may not achieve its investment objective. Fund Structure The Market Opportunities Portfolio has an investment objective identical to that of the Market Opportunities Fund.The Market Opportunities Fund may withdraw its investment from the Market Opportunities Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Market Opportunities Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Market Opportunities Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Market Opportunities Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Market Opportunities Fund’s assets directly. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Market Opportunities Fund, and indirectly the Market Opportunities Portfolio, are listed below and could adversely affect the NAV, total return and the value of the Market Opportunities Fund, Market Opportunities Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Market Opportunities Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Market Opportunities Portfolio’s and therefore, the Market Opportunities Fund’s, investment objective. 27 » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Sector/Industry Concentration Risks:To the extent that the Market Opportunities Portfolio focuses its investments in one or more sectors or industries, it may be subject to the risks affecting that sector or industry more than would a fund that invests in a wide variety of market sectors or industries.For instance, companies in either the capital markets or gaming industries may be adversely affected by changes in economic conditions as well as legislative initiatives, all of which may impact the profitability of companies in those industries. » Small and Medium-Size Company Risks: The Market Opportunities Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Market Opportunities Portfolio’s assets. » Foreign Securities Risks: The Market Opportunities Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Market Opportunities Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Market Opportunities Portfolio’s shares and therefore, the Market Opportunities Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Option Transaction Risks:Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Market Opportunities Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Market Opportunities Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Management Risk:There is no guarantee that the Market OpportunitiesFund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Market OpportunitiesFund, nor can it assure you that the market value of your investment will not decline. 28 Performance of theMarket OpportunitiesFund The bar chart and table shown below illustrate the variability of the returns for the Market Opportunities Fund’s No Load Class.Both assume that all dividends and distributions are reinvested in the Fund.The bar chart indicates the risks of investing in the Market Opportunities Fund by showing the changes in the Market Opportunities Fund’s performance from year to year (on a calendar year basis).The table shows how the Market Opportunities Fund’s average annual returns, before and after taxes, compare with those of the S&P 500® Index and the NASDAQ Composite® Index, both of which represent broad measures of market performance.The past performance of the Market Opportunities Fund’s No Load Class, before and after taxes, is not necessarily an indication of how the Market Opportunities Fund’s No Load Class or the Market Opportunities Portfolio will perform in the future. The Market Opportunities Fund – No Load Class Calendar Year Returns as of 12/31 Best Quarter: 2007 Q3 12.03% Worst Quarter: 2008 Q4 -27.18% The Fund’s after-tax returns as shown in the following table are calculated using historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an IRA, the information on after-tax returns is not relevant to your investment. Average Annual Total Returns as of 12/31/2008 1 Year Since Inception(1) The Market Opportunities Fund (KMKNX)No Load Return before taxes -54.82% -10.16% Return after taxes on distributions -54.88% -10.23% Return after taxes on distributions and sale of Fund shares(2) -35.56% -8.49% S&P 500® Index(3) -37.00% -9.41% NASDAQ Composite® Index(4) -40.54% -12.22% (1) The Market Opportunities Fund’s No Load Class shares commenced operations on January 31, 2006.The returns for the two indices in this column have been calculated since the January 31, 2006 inception date of the Market Opportunities Fund’s No Load Class shares. 29 (2) The “Return after taxes on distributions and sale of Fund shares” may be higher than the other return figures because, when capital loss occurs on redemption of Fund shares, a tax deduction benefits the investor. (3) The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that is considered to represent U.S. stock market performance in general.The Index is not an investment product available for purchase and does not include any deduction for fees, expenses or taxes. (4) The NASDAQ Composite® Index is a broad-based capitalization-weighted index of all Nasdaq stocks.The Index does not include the reinvestment of dividends or deductions for fees, expenses or taxes. Fees and Expenses of theMarket OpportunitiesFund As an investor, you pay certain fees and expenses if you buy and hold shares of the Market Opportunities Fund.These fees and expenses are described in the table below and are further explained in the example that follows. Fee Table(1) Shareholder Transaction Expenses(2) (fees paid directly from your investment) No Load Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None Maximum Sales Charge (Load) on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable)(3) 2.00% Exchange Fee(4) None Maximum Account Fee(5) None Annual Operating Expenses (expenses deducted from Fund assets) No Load Class Management Fees(6) 1.25% Distribution (Rule 12b-1) Fees None Other Expenses(7) 0.58% Shareholder Servicing Fees0.25% Other Operating Expenses0.33% Total Annual Fund Operating Expenses(8) 1.83% (1) This fee table and the example below reflect the aggregate expenses of the Market Opportunities Fund and the Market Opportunities Portfolio. (2) You will be assessed a $15 fee for outgoing wire transfers, and a $25 fee for returned checks and stop payment ordersby the Transfer Agent.Please note that these feesare subject to change. (3) You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem or exchange your No Load Class shares 30 days or less after you purchase them.If this fee is imposed it will raise the expenses of your shares.Such fees, when imposed, are credited directly to the assets of the Fund to help defray any potential expenses to the Fund from short-term trading activities.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see “Redemption Fees” below for a list of the types of accounts and conditions under which this fee will not be assessed. (4) The Transfer Agent charges a $5 transaction fee to shareholder accounts for telephone exchanges between any two series of the Company.The Transfer Agent does not charge a transaction fee for written exchange requests. (5) IRA accounts are assessed a $15.00 annual fee. (6) The management fees paid by the Market Opportunities Fund reflect the proportionate share of fees allocated to the Market Opportunities Fund from the Market Opportunities Portfolio for investment advisory services. (7) “Other Expenses” are comprised of two sub-categories: “Shareholder Servicing Fees” and “Other Operating Expenses.”“Other Operating Expenses” include administration fees, transfer agency fees and all other ordinary operating expenses not listed above.“Other Operating Expenses” also includes AFFE incurred by the Fund as a result of its investment in any money market fund or other investment company.For the fiscal year ended December 31, 2008, the Fund incurred AFFE totaling less than 0.01% of the Fund’s average daily net assets. (8) As of March 1, 2008, the Investment Adviser to the Market Opportunities Portfolio has voluntarily agreed to waive fees and reimburse expenses so that Total Annual Fund Operating Expenses do not exceed 1.64%.These waivers and reimbursements may be discontinued at any time. 30 Example This Example is intended to help you compare the cost of investing in No Load Class shares of the Market Opportunities Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in No Load Class shares of the Market Opportunities Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% rate of return each year and that the Market Opportunities Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Market Opportunities Fund would be: 1 Year 3 Years 5 Years 10 Years No Load Class $186 $576 $990 $2,148 THE WATER INFRASTRUCTURE FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Water Infrastructure Fund is long-term growth of capital.The Water Infrastructure Fund seeks to obtain current income as a secondary objective. Principal Investment Strategies The Water Infrastructure Fund seeks to achieve its investment objective by investing all of its investable assets in the Water Infrastructure Portfolio.Under normal circumstances, the Water Infrastructure Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, fixed-income securities such as bonds and debentures, and warrants, derivatives, and other equity securities having the characteristics of common stocks (such as ADRs, GDRs and IDRs), of U.S. and foreign companies engaged in water infrastructure and natural resources with a specific water theme and related activities.For purposes of this 80% policy, a company will be considered in the water infrastructure or natural resource industry if at least 50% of its revenues come from water-related activities or activities related to natural resources.The Water Infrastructure Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. Under normal circumstances, the Water Infrastructure Portfolio will invest no more than 20% of its net assets in fixed income securities.There are no limitations as to the maturities or credit ratings of the fixed income securities in which the Water Infrastructure Portfolio may invest; provided, however, that the Water Infrastructure Portfolio will invest no more than 10% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Water Infrastructure Portfolio aims to invest in securities issued by companies operating in the water infrastructure and natural resource sector globally.The companies targeted in the water sector will include, but are not limited to, water production companies, water conditioning and desalination companies, water suppliers, water transport and distribution companies, companies specializing in the treatment of waste water, sewage and solid, liquid and chemical waste, companies operating sewage treatment plants and companies providing equipment, consulting and engineering services in connection with the above-described activities.Companies targeted in the natural resource sector are those that are dependent on water usage in industries such as agriculture, timber, oil and gas service, hydroelectricity and alternative renewable energy. There are no limitations on the amount that the Water Infrastructure Portfolio may invest or hold in any single issuer; however, the Portfolio currently intends to limit its investments at the time of purchase to 10% of the Water Infrastructure Portfolio’s assets in any single position.The companies in which the Water Infrastructure Portfolio may invest may be large, medium or small in size if, in the Investment Adviser’s opinion, they meet the Water Infrastructure Portfolio’s investment criteria. 31 The Investment Adviser uses a value-based strategy in managing the Water Infrastructure Portfolio, which means that both equity and fixed income security purchase selections will be based primarily upon current relative valuation of company fundamentals, although the growth prospects of respective companies within the global water industry will also be considered.When determining the intrinsic value of each potential company for the Water Infrastructure Portfolio, the Investment Adviser will primarily focus on traditional valuation metrics including, but not limited to, price to earnings, price to cash flow, book value, price to sales, return on equity, and return on invested capital.In addition, the Investment Adviser will evaluate the estimated growth prospect for each company by evaluating such metrics as forward price to earnings, and will also use merger and acquisition metrics and sum of the parts valuation (break-up value or private market value) to better ascertain market and intrinsic valuation. The Water Infrastructure Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Water Infrastructure Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above. To the extent that the Water Infrastructure Portfolio engages in a temporary defensive strategy, the Water Infrastructure Portfolio and therefore, the Water Infrastructure Fund, may not achieve its investment objective. Fund Structure The Water Infrastructure Portfolio has an investment objective identical to that of the Water Infrastructure Fund.The Water Infrastructure Fund may withdraw its investment from the Water Infrastructure Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Water Infrastructure Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Water Infrastructure Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Water Infrastructure Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Water Infrastructure Fund’s assets directly. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Water Infrastructure Fund, and indirectly the Water Infrastructure Portfolio, are listed below and could adversely affect the NAV, total return and the value of the Water Infrastructure Fund, Water Infrastructure Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Water Infrastructure Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Water Infrastructure Portfolio’s and therefore, the Water Infrastructure Fund’s, investment objective. » Liquidity Risks: The Water Infrastructure Portfolio’s investments in the securities of small and medium capitalization companies and in non-investment grade fixed income securities makes the Water Infrastructure Portfolio especially susceptible to the risk that during certain periods the liquidity of certain issuers or industries, or all securities within particular investment categories, will decrease or disappear suddenly and without warning as a result of adverse market or political events, or adverse investor perceptions. » Industry Concentration Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related stocks will decline in price due to industry specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry specific market or economic developments. 32 » Small and Medium-Size Company Risks: The Water Infrastructure Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Water Infrastructure Portfolio’s assets. » Foreign Securities Risks: The Water Infrastructure Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Water Infrastructure Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Water Infrastructure Portfolio’s shares and therefore, the Water Infrastructure Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Water Infrastructure Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities. » Credit/Default Risk: The risk that an issuer or guarantor of fixed-income securities held by the Water Infrastructure Portfolio (which may have low credit ratings), or the counterparty in a derivative investment, may default on its obligation to pay interest and repay principal. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Water Infrastructure Industry Specific Risks:Adverse developments in the water industry may significantly affect the value of the shares of the Water Infrastructure Fund.Companies involved in the water industry are subject to environmental considerations, changes in taxation and government regulation, price and supply fluctuations, changes in technology, competition and water conservation.There can be no assurances that the regulatory environment will remain the same.Unfavorable regulatory rulings, including structural changes to pricing and the competitive playing field, may affect the underlying companies’ ability to produce favorable returns. » Value Style Risks:Over time, a value-based investment style may go in and out of favor, causing the Water Infrastructure Portfolio to sometimes under-perform other funds that use different investment styles, such as a growth-based investment style. » Derivatives Risks:The Water Infrastructure Portfolio’s investments in options and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Water Infrastructure Portfolio. » Option Transaction Risks:Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Water Infrastructure Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Water Infrastructure Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. 33 » Natural Resources Investment Risks:Investments in companies in natural resources industries can be significantly affected by (often rapid) changes in the supply of, or demand for, various natural resources.These companies also may be affected by changes in energy prices, international political and economic developments, energy conservation, the success of exploration projects, changes in commodity prices, and tax and other government regulations. » Management Risk:There is no guarantee that the Water InfrastructureFund will meet its investment objective. The Investment Adviser cannot guarantee the performance of the Water InfrastructureFund, nor can it assure you that the market value of your investment will not decline. Performance of the Water Infrastructure Fund The bar chart and table shown below illustrate the variability of the returns for the Water Infrastructure Fund’s No Load Class.Both assume that all dividends and distributions are reinvested in the Fund.The bar chart shows the Water Infrastructure Fund’s performance for the last calendar year.The table shows how the Water Infrastructure Fund’s average annual returns, before and after taxes, compare with those of the S&P
